91 F.3d 154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re PARK-HELENA CORP., Debtor.Gerald A. MEYER, Appellant,v.Ronald L. DURKIN, Chapter 11 Trustee, Appellee.
No. 95-56018.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, SCHROEDER, and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Gerald Meyer, president, director, and shareholder of Chapter 11 debtor Park-Helena Corporation, appeals pro se the Bankruptcy Appellate Panel's ("BAP") affirmance of a bankruptcy court's order setting aside, under 11 U.S.C. § 548(a)(2), transfers made to Meyer by the debtor.  We affirm for the reasons stated by the BAP in its Memorandum Decision filed on January 19, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3